 



Exhibit 10.24
WAIVER,
CONSENT
AND
AMENDMENT NO. 3
TO
CREDIT AGREEMENT
     THIS WAIVER, CONSENT AND AMENDMENT NO. 3 TO CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of the 3rd day of January,
2008 (the “Effective Date”), among BALDWIN TECHNOLOGY COMPANY, INC., a Delaware
corporation, BALDWIN GERMANY HOLDING GMBH, a German company, BALDWIN GERMANY
GMBH, a German company, BALDWIN OXY-DRY GMBH, a German company, and LASALLE BANK
NATIONAL ASSOCIATION, in its capacity as a Lender and as Administrative Agent
and the other Lenders (as defined in the Credit Agreement) signatory hereto.
PRELIMINARY STATEMENTS
     A. The Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of November 21, 2006 among BALDWIN
TECHNOLOGY COMPANY, INC., BALDWIN GERMANY HOLDING GMBH formerly known as
“MAINSEE 430. VV GMBH”, BALDWIN GERMANY GMBH, and BALDWIN OXY-DRY GMBH formerly
known as “OXY-DRY MASCHINEN GMBH”, and LASALLE BANK NATIONAL ASSOCIATION, as
Administrative Agent and as a Lender and the other Lenders, as amended by that
certain Amendment to Credit Agreement dated as of December 29, 2006 and by a
Waiver, Consent and Amendment No. 2, dated as of April 18, 2007 (as amended,
supplemented or modified hereby and from time to time, the “Credit Agreement”);
and
     B. The Borrowers have informed the Lenders and the Administrative Agent
that they desire to have the BEC BV Restructuring (as defined below) consummated
and that the BEC BV Restructuring will be in the best financial interests of the
Borrowers and other Loan Parties (as defined in the Credit Agreement);
     C. The BEC BV Restructuring would, if not for this Amendment (including the
consent and waiver hereunder) be prohibited by the terms of the Credit
Agreement;
     D. The Borrowers have requested that the Lenders consent to the BEC BV
Restructuring and waive any Event of Default that would otherwise result from
the BEC BV Restructuring; and
     E. The Borrowers, the Administrative Agent and the Lenders desire to amend
the Credit Agreement, as hereafter set forth and each of the Borrowers, the
Administrative Agent and the Lenders is willing to do so upon the terms and
conditions set forth in this Amendment.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Capitalized terms used in this Amendment and not defined herein shall
have the meanings ascribed to such terms in the Credit Agreement unless
otherwise stated herein.
     1.02 The term “BEC BV Restructuring” as used herein shall mean (i) the sale
by BEC BV to BEC Inc. of all of the issued shares of Baldwin Graphic Equipment
BV (“BGE BV”) for approximately €321,075 (in cash) and (ii) immediately after
such sale, the capital contribution by BEC Inc. to BGE BV of all issued shares
of BEC BV as a result of which contribution BEC BV shall become a directed
wholly-owned Subsidiary of BGE BV.
ARTICLE II
CONSENT AND WAIVER
     2.01 The Lenders hereby consent to the BEC BV Restructuring and waive any
Event of Default that would result, if not for such consent and waiver, by
reason of the BEC BV Restructuring being consummated. The foregoing consent and
waiver in this Section 2.01 is limited solely to the BEC BV Restructuring itself
and does not apply to any other event or circumstance.
ARTICLE III
AMENDMENT
     3.01 Amendment of Definition. The definition of Foreign Pledge Agreements
contained in Section 1.1 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
Foreign Pledge Agreements shall mean (i) the German Share Pledge Agreements (as
defined in the Guaranty and Collateral Agreement), (ii) the Pledge Agreement
between BEC BV and the Administrative Agent, pledging the shares of Baldwin
Jimek AB, (iii) the respective Share Pledge Agreements, as supplemented and
modified by any Undertaking and Acknowledgement(s), pledging the shares of BEC
BV and Baldwin Graphic Equipment B.V. in favor of the Administrative Agent
(collectively, the “Netherlands Pledge Agreements”), and (iv) the Stock Pledge
Agreement pledging the shares of Japan-Baldwin Ltd. in favor of the
Administrative Agent.
     3.02 Amendment and/or Confirmation with respect to Guaranty and Collateral
Agreement. The Borrowers agree to promptly cause, at the request of the
Administrative Agent, an amendment and/or confirmation with respect to the
Guaranty and Collateral Agreement to be consummated, such amendment and/or
confirmation to be in form and substance reasonably satisfactory to the
Administrative Agent, in order to reflect the BEC BV Restructuring and the

-2-



--------------------------------------------------------------------------------



 



Netherlands Pledge Agreements (as defined in the Credit Agreement as amended
hereby) including without limitation a confirmation that the guarantee
obligations and covenant to pay obligations of BEC Inc. and BEC BV respectively
secured by the Netherlands Pledge Agreements (as defined in the Credit Agreement
as amended hereby) remain in full force and effect and that such security
remains in full force and effect and a confirmation that all Liens created under
the Guaranty and Collateral Agreement remain in full force and effect.
ARTICLE IV
CONDITIONS PRECEDENT
     4.01 Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by the Administrative Agent:
     (a) The Administrative Agent shall have received the following documents,
each in form and substance satisfactory to the Administrative Agent and its
legal counsel:
     (i) this Amendment duly executed by Borrowers;
     (ii) (aa) Undertaking and Acknowledgements executed by BEC Inc, BEC BV and
BGE BV with respect to the Netherlands Pledge Agreements, such Undertaking and
Acknowledgements to be effective simultaneously with the BEC BV Restructuring,
and (bb) all required authorizing resolutions with respect to same and any other
related documentation reasonably required by the Lenders, the Administrative
Agent or their counsel; and
     (iii) such other documents as reasonably requested by the Administrative
Agent.
     (b) The representations and warranties contained herein and in the Credit
Agreement, as amended hereby, and the other Loan Documents shall be true and
correct in all respects (or if the applicable representation or warranty is not
qualified by a materiality qualifier, true and correct in all material respects)
with the same effect as if made on the date hereof (except to the extent stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all respects (or if the applicable
representation or warranty is not qualified by a materiality qualifier, true and
correct in all material respects) as of such earlier date);
     (c) No Event of Default not expressly waived hereby shall have occurred and
be continuing; and
     (d) All corporate (or other organization) proceedings taken in connection
with the transactions contemplated by this Amendment and all documents,
instruments and other legal matters incident thereto shall be satisfactory to
the Administrative Agent and its legal counsel.

-3-



--------------------------------------------------------------------------------



 



ARTICLE V
NO WAIVER
     5.01 No Waiver. Except as expressly set forth herein, nothing contained in
this Amendment shall be construed as a waiver by the Administrative Agent or the
Lenders of any covenant or provision of the Credit Agreement, the other Loan
Documents, this Amendment, or of any other contract or instrument among the
Borrowers, the Administrative Agent and the Lenders, and the failure of the
Administrative Agent and/or Lenders at any time or times hereafter to require
strict performance by the Borrowers of any provision thereof shall not waive,
affect or diminish any right of the Administrative Agent and the Lenders to
thereafter demand strict compliance therewith.
ARTICLE VI
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
     6.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the Loan Documents are ratified and confirmed and shall continue
in full force and effect. The Borrowers, the Lenders and the Administrative
Agent agree that the Credit Agreement and the Loan Documents, as amended hereby,
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms.
     6.02 Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) the execution,
delivery and performance of this Amendment and any and all Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate (or other organization) action on the part of such Borrower
and will not violate the charter, by-laws or other organizational documents of
such Borrower; (b) the representations and warranties contained in the Credit
Agreement, as amended hereby, and the Loan Documents are true and correct in all
respects (or if the applicable representation or warranty is not qualified by a
materiality qualifier, true and correct in all material respects) on the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date (except to the extent stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all respects (or if the applicable representation or warranty is not qualified
by a materiality qualifier, true and correct in all material respects) as of
such earlier date); (c) no Event of Default or unmatured Event of Default under
the Credit Agreement, as amended hereby, has occurred and is continuing and
(d) the BEC BV Restructuring shall be consummated in compliance with all
applicable laws and such consummation shall not result in any breach of or
conflict with any contract, order, judgment or decree binding upon any of the
Loan Parties or any of their respective properties or result in any termination,
acceleration or mandatory prepayment under any such contract where such breach,
conflict, termination, acceleration or prepayment could (individually or in the
aggregate) reasonably be expected to result in a Material Adverse Effect.

-4-



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS PROVISIONS
     7.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Loan Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Loan
Documents.
     7.02 Reference to Credit Agreement. Each of the Credit Agreement and the
Loan Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in the Credit Agreement and such Loan Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.
     7.03 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     7.04 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders and the Borrowers and
their respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent.
     7.05 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     7.06 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     7.07 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
     7.08 Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF ON THE DATE THIS AMENDMENT IS
EXECUTED. THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS, AS AMENDED HEREBY, MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE

-5-



--------------------------------------------------------------------------------



 



MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWERS, THE LENDERS AND THE
ADMINISTRATIVE AGENT.
     7.09 Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT, AS OF THE DATE
HEREOF, IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF
CREDIT FROM LENDERS TO SUCH BORROWER UNDER THE CREDIT AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE
FROM THE ADMINISTRATIVE AGENT OR THE LENDERS. EACH BORROWER HEREBY VOLUNTARILY
AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT AND
LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH SUCH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST THE
ADMINISTRATIVE AGENT, LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS
AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY LOANS OR EXTENSIONS OF CREDIT FROM LENDERS TO SUCH BORROWER UNDER THE CREDIT
AGREEMENT OR THE OTHER DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING
FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF
THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES
UNDER THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT. NOTHING CONTAINED IN THIS PARAGRAPH SHALL,
OR SHALL BE INTERPRETED TO, IMPAIR ANY RIGHTS OF ANY BORROWER WITH RESPECT TO
ANY DEPOSIT OR OTHER BANK ACCOUNTS OF SUCH BORROWER (OR ANY OF ITS SUBSIDIARIES)
WITH ANY LENDER OR THE ADMINISTRATIVE AGENT.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment
as of the date first written above.

            BALDWIN TECHNOLOGY COMPANY, INC.
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Vice President, Chief Financial Officer
and Treasurer        BALDWIN GERMANY HOLDING GMBH
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   Managing Director        BALDWIN GERMANY GMBH
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   Managing Director        BALDWIN OXY-DRY GMBH
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   Managing Director     

[Signature Page]

 



--------------------------------------------------------------------------------



 



            LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent and as Lender
      By:   /s/ Lincoln Schoff         Title: Sr. Vice President               
WEBSTER BANK, NATIONAL ASSOCIATION
      By:   /s/ Barbara A. Keegan         Title: Sr. Vice President             
  CITIZENS BANK OF CONNECTICUT
      By:   /s/ Gary W. Burdick         Title: Sr. Vice President   

[Signature Page]

 